Citation Nr: 1424995	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  06-33 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a back disorder, described as low back secondary to residuals of a shell fragment wound (SFW) of the right lower back.

2.  Entitlement to a compensable evaluation for residuals of a SFW of the right lower back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1964 to September 13, 1964, and on active duty from September 14, 1964, to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in part, denied entitlement to the benefits sought.  

In October 2010, a Travel Board hearing was held and a transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.

This case was previously before the Board in March 2011 and April 2013 and remanded for additional development.  The April 2013 remanded the claim to provide the Veteran with the opportunity for a new hearing.  In a statement received in July 2013, the Veteran stated that he wished to drop the request for another hearing.  Thus, his hearing request is deemed to be withdrawn. 

The Board notes that the issues above were initially characterized as entitlement to service connection for low back pain.  In the March 2011 remand, the Board found the Veteran had raised a claim for entitlement to a higher compensable rating for residuals of SFW of the right lower back.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the claims must be remanded for additional development.  In the March 2011 remand, the Board requested an opinion as to whether it is at least as likely as not that any low back disorder was caused or aggravated by his service-connected SFW low right back disorder, or was otherwise related to the back injuries the Veteran has indicated that he sustained while on active duty.  The March 2011 VA examiner found that it is less likely as not that his current lumbar spine condition was caused or aggravated by his service-connected SFW, right lower back, or was otherwise related to the back injuries that he indicated that he sustained while on active duty.  The examiner stated that "it is unlikely that his current problem is associated with his military career and is explained by the normal aging process and the presence of spondylolysis."  He also found that, "There is no reason to believe that this shrapnel injury would cause or aggravate the low back pain."  The VA examiner did not provide a specific rationale for the opinions.  Thus, the March 2011 opinion is inadequate.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  The claim must be remanded for a new VA opinion.  

The Board also remanded the issue of entitlement to a compensable rating for residuals of a SFW of the right lower back for a VA examination to determine the current nature of disability.  The Board noted that the manifestations of the service-connected residuals of a SFW of the lower right back (if any) should be set forth in such a way as to allow a higher rating to be assigned if indicated.  Although the VA examiner addressed the Veteran's service-connected SFW of the right lower back, the examiner did not provide all of the information necessary to rate the disability.  Specifically, the VA examiner did not specify the size and length of the SFW scars on the right lower back.  Additionally, as the Veteran has retained shrapnel from the SFW, the condition may be rated under the criteria for a muscle group injury.  However, the VA examiner did not provide any information regarding what muscle group the retained foreign bodies affect or whether the Veteran's right lower back muscle showed signs such as atrophy or impaired tonus.  The VA examination report includes range of motion measurements of the back, but the VA examiner did not specify whether the Veteran's service-connected SFW of the right lower back affected the range of motion of the back.  As the VA examination report does not contain all of the information necessary to rate the Veteran's service-connected disability, the claim must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the Veteran's low back and service-connected shell fragment wound of the right lower back.  Forward the claims file to the VA examiner for review.

All indicated studies, tests, and evaluations, particularly orthopedic and neurological testing, should be performed.  All pertinent symptomatology and findings should be reported in detail.

The VA examiner should provide an opinion as to whether it is at least as likely as not (at least as 50 percent probability) that any low back disorder was caused or aggravated, i.e. worsened beyond the natural progression, by his service-connected SFW low right back disorder; or, was otherwise related to the back injuries the Veteran has indicated that he sustained while on active duty.  

The VA examiner should also: 

(a) Identify all residual scars and their characteristics in terms of number, size, location, and functional impact, if any.

(b)  Assess all residuals of the shell fragment wound, including the retained foreign bodies, according to the specific muscle group affected (Muscle Group XX for the back).

(c)  Evaluate the symptoms, if any, resulting from the shell fragment wound.  The VA examiner should give some indication of the severity of impairment to the muscle group in terms of whether it is slight/mild versus moderate, moderately severe or severe.  

(d) The VA examiner should note whether the Veteran's low back range of motion is affected by his service-connected shell fragment wound of the right lower back.

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


